     CASE 0:19-cv-03000-SRN-DTS Document 83 Filed 07/01/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Madeline Pavek, Ethan Sykes, DSCC, and             Case No. 19-cv-3000 (SRN/DTS)
DCCC,

              Plaintiffs,                                       ORDER

v.

Steven Simon, in his official capacity as the
Minnesota Secretary of State,

              Defendant.



Alexi Machek Velez, Jyoti Jasrasaria, and Marc E. Elias, Perkins Coie LLP, 700 13th
Street, N.W., Suite 600, Washington, D.C., 20005-3960; Kevin J. Hamilton, Perkins Coie
LLP, 1201 Third Avenue, Suite 4900, Seattle, WA 98101-3099; Katherine M. Swenson
and Sybil L. Dunlop, Greene Espel PLLP, 222 South 9th Street, Suite 2200, Minneapolis,
MN 55402, for Plaintiffs.

Nathan J. Hartshorn, Minnesota Attorney General’s Office, 445 Minnesota Street, Suite
1800, Saint Paul, MN 55101-2134, for Defendant.

Cameron Thomas Norris, Jeffrey M. Harris, and William S. Consovoy, Consovoy
McCarthy PLLC, 1600 Wilson Boulevard, Suite 700, Arlington, VA 22209; Thomas H.
Boyd, Winthrop & Weinstine, PA, 225 South Sixth Street, Suite 3500, Minneapolis, MN
55402-4629, for Amicus Curiae Honest Elections Project.

Richard G. Morgan, Lewis Brisbois, 90 South 7th Street, Suite 2800, Minneapolis, MN
55402, for Movants.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on Donald J. Trump for President, Inc.’s, Republican

National Committee’s, National Republican Senatorial Committee’s, National Republican

Congressional Committee’s, and Republican Party of Minnesota’s (together, Proposed
                                            1
        CASE 0:19-cv-03000-SRN-DTS Document 83 Filed 07/01/20 Page 2 of 2




Intervenor-Defendants) Motion for Leave to File a Reply Brief (Doc. No. 80) in support of

their motion (Doc. No. 65) to intervene as defendants. The Court hereby GRANTS

Proposed Intervenor-Defendants’ Motion for Leave to File a Reply Brief (Doc. No. 80).

Any such reply may be no more than five pages, and is due no later than Tuesday, July 7,

2020.

IT IS SO ORDERED.




Dated: July 1, 2020                            s/Susan Richard Nelson
                                               Susan Richard Nelson
                                               United States District Judge




                                           2
